Citation Nr: 1224775	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 833	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastric ulcer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the St. Paul, Minnesota RO.  

A hearing on this matter was held before the undersigned Veterans Law Judge on September 19, 2011.  A copy of the hearing transcript has been associated with the file.

In November 2011 the Board remanded this issue, as well as an appeal for service connection for a prostate disorder, to the agency of original jurisdiction (AOJ) for further evidentiary development.  Service connection for prostatitis was thereafter granted by rating decision dated in February 2012.  Thus, the claim of service connection for a prostate disorder is no longer before the Board.  

In correspondence dated in April 2012, the Veteran indicated that he had mischaracterized the level of severity of his service-connected prostatitis when he underwent a November 2011 VA genitourinary examination.  He requested another examination so that he could report his symptoms in full.  This request for additional examination is referred to the AOJ for action as deemed appropriate.

In the same correspondence, the Veteran raised claims of entitlement to service connection for sleep apnea as secondary to service-connected prostatitis, and entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  Because the Veteran has claimed entitlement to SMC based on loss of use of a creative organ, and because erectile dysfunction was noted on his November 2011 genitourinary examination, the Board finds that a claim of entitlement to service connection for erectile dysfunction was implied.  These claims are referred to the AOJ for appropriate disposition.


FINDING OF FACT

In April 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal for service connection for a gastric ulcer.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In April 2012, prior to the issuance of a decision, the Board received a statement from the Veteran in which he requested that "the appeal for gastric ulcers be discontinued."  He said, "I wish to no longer to pursue this issue."   The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for a gastric ulcer.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.


ORDER


The appeal of the claim of service connection for a gastric ulcer is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


